Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142819                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
                                                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                SC: 142819
                                                                   COA: 294687
  CURTIS MICHAEL LEWIS,                                            Jackson CC: 09-005687-FC
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the part of the Court of Appeals decision
  vacating the defendant’s sentence and remanding for resentencing and REINSTATE the
  sentence imposed by the Jackson Circuit Court. The defendant was convicted of armed
  robbery, a crime punishable with imprisonment for life or any term of years, and MCL
  769.34(2)(b) does not apply when a defendant is convicted of a crime punishable with
  imprisonment for life or any term of years because the minimum will never exceed two-
  thirds of the statutory maximum of life. People v Washington, ___ Mich ___ (Docket
  No. 141929, decided April 8, 2011); People v Powe, 469 Mich 1032 (2004); People v
  Drohan, 475 Mich 140, 162 n 14 (2006); and People v Harper, 479 Mich 599, 617 n 31
  (2007).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           h0525                                                              Clerk